[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               DEC 8, 2008
                               No. 08-13100                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                    D. C. Docket No. 03-00575-CV-T-MSS

RAY A. DETERS,


                                                              Plaintiff-Appellant,

                                     versus

COMMISSIONER OF SOCIAL SECURITY,

                                                             Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (December 8, 2008)

Before TJOFLAT, BIRCH and HULL, Circuit Judges.

PER CURIAM:

     Ray A. Deters appeals the district court’s judgment affirming the
Commissioner’s denial of supplement security income and disability insurance

benefits, 42 U.S.C. §§ 405(g), 1383(c)(3). He argues that the Administrative Law

Judge (“ALJ”) erred in (1) finding that his admitted alcohol use was a contributing

factor material to the disability determination, and (2) posing a hypothetical

question to the vocational expert (“VE”) that did not account for his memory and

concentration limitations.

      We review the ALJ’s decision “to determine if it is supported by substantial

evidence and based on proper legal standards.” Crawford v. Comm. of Social

Security, 363 F.3d 1155, 1158 (11th Cir. 2004). “Substantial evidence is more

than a scintilla and is such relevant evidence as a reasonable person would accept

as adequate to support a conclusion . . . . Even if the evidence preponderates

against the Commissioner’s findings, we must affirm if the decision reached is

supported by substantial evidence.” Id. at 1158-59 (quotation and citation

omitted). In conducting this review, we may not reweigh the evidence or substitute

our judgment for that of the ALJ. Martin v. Sullivan, 894 F.2d 1520, 1529 (11th

Cir. 1990). With respect to the Commissioner’s legal conclusions, however, our

review is de novo. Lewis v. Barnhart, 285 F.3d 1329, 1330 (11th Cir. 2002). With

these principles in hand, we address in order the two arguments Deters has

presented.



                                          2
                                               I.

      An applicant for social security benefits shall not be considered disabled “if

alcoholism or drug addiction would . . . be a contributing factor material to the

Commissioner's determination that the individual is disabled.” 42 U.S.C.

§ 423(d)(2)(C). The key factor the Commissioner focuses on in deciding whether

an applicant’s alcoholism is a contributing factor material to the determination of

disability “is whether [the Commissioner] would still find [the applicant] disabled

if [he] stopped using drugs or alcohol.” 20 C.F.R. § 404.1535(b)(1). That is, the

Commissioner evaluates which of the applicant's physical and mental limitations

would remain if the applicant stopped using drugs or alcohol and then decides

whether any of those remaining limitations would be disabling.

Id. § 404.1535(b)(2). “[I]n disability determinations for which the medical record

indicates alcohol or drug abuse, the claimant bears the burden of proving that the

substance abuse is not a contributing factor material to the disability

determination . . .” Doughty v. Apfel, 245 F.3d 1274, 1281 (11th Cir. 2001).

      Having reviewed the record, we conclude that substantial evidence supports

the ALJ’s finding that Deters’s alcohol use was a contributing factor material to his

pre-1999 disability, for Deters’s performance on memory tests improved after he

quit drinking in 1999.



                                           3
                                               II.

      “[O]nce a claimant proves that [he] can no longer perform [his] past relevant

work, the burden shifts to the Commissioner to show the existence of other jobs in

the national economy which, given the claimant’s impairments, the claimant can

perform.” Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999) (quotation

omitted). To find that a claimant is able to perform alternate work, “[t]he ALJ

must articulate specific jobs that the claimant is able to perform, and this finding

must be supported by substantial evidence, not mere intuition or conjecture.”

Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir. 2002).

      When a claimant has non-exertional impairments that significantly limit his

basic work skills, the “preferred method of demonstrating that the claimant can

perform other jobs is through the testimony of a VE.” Jones, 190 F.3d at 1229.

“[F[or a VE’s testimony to constitute substantial evidence, the ALJ must pose a

hypothetical question which comprises all of the claimant's impairments.” Id.

However, “[t[he ALJ [is] not required to include findings in the hypothetical that

the ALJ had properly rejected as unsupported.” Crawford v. Comm. of Social

Security, 363 F.3d 1155, 1161 (11th Cir. 2004).

      When the ALJ reviews a claimant’s medical picture, “the testimony of a

treating physician must be given substantial or considerable weight unless “good



                                           4
cause” is shown to the contrary.” Lewis v. Callahan, 125 F.3d 1436, 1440 (11th

Cir. 1997). Good cause may exist “where the doctor’s opinion was not bolstered

by the evidence, or where the evidence supported a contrary finding.” Id.

      In this case, although the evidence showed that Deters had memory and

concentration problems, the ALJ accounted for those limitations when he posed a

hypothetical question to the VE describing an individual who “could perform only

simple, repetitive-type tasks.” This description is supported by the objective

medical evidence; thus, the VE’s response to the hypothetical question constitutes

substantial evidence.

      Substantial evidence supports the ALJ’s findings at issue. The judgment of

the district court affirming the Commissioner’s decision is accordingly

AFFIRMED.




                                          5